DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 11 is objected to because of the following informalities: in line 2, “sealed a removal” should apparently read --sealed by removal--.  Appropriate correction is required.
Claim 27 is objected to because of the following informalities: in line 2, “with a lumen” should apparently read --within a lumen--.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-19, and 22-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jacoby (U.S. Pub. No. 2020/0015854 A1).
Regarding claim 1, Jacoby discloses a conception aid (Abstract; Figs. 1-8), comprising: a platform 102/106/202/206/802/806 configured for placement in a vaginal canal ([0027]), wherein the platform comprises at least one preformed curve along a longitudinal axis between a proximal portion and a distal portion of the platform (Figs. 1-8; [0030]), wherein the platform comprises one or more capturing elements 210/212/220/224/326/328 configured to collect semen ([0027]; [0032]; [0040]), and wherein the at least one preformed curve is configured to remain against a vaginal wall when the conception aid is within the vaginal canal so as to prevent flowback of captured semen towards the distal portion of the platform ([0027]; [0032]; [0037]-[0040]; [0042]; [0045]; [0052]; [0063]; [0067]).
Regarding claim 2, Jacoby discloses that the platform has a width tapering along the longitudinal axis between the proximal portion and the distal portion of the platform (Figs. 1-8; [0030]).
Regarding claim 3, Jacoby discloses that the conception aid further comprises an extending member 102/202/804 coupled to the distal portion of the platform (Figs. 1, 2, 8).
Regarding claim 5, Jacoby discloses that the extending member is angled relative to the platform (Figs. 1, 2, 8).

Regarding claim 7, Jacoby discloses a lumen 214/820 configured to receive at least a portion of a depositing device for depositing sperm onto the platform ([0032]; [0055]).
Regarding claim 8, Jacoby discloses that the lumen extends between the extending member and the platform (Figs. 2B, 3, 8; [0032]-[0033]).
Regarding claim 9, Jacoby discloses that the lumen extends longitudinally between the extending member and the platform (Figs. 2B, 3, 8; [0032]-[0033]).
Regarding claim 10, Jacoby discloses that the lumen comprises a valve 434 ([0041]).
Regarding claim 11, Jacoby discloses that the valve is a self-sealing valve, such that a portion of the lumen is openable by insertion of the depositing device, and sealed by removal of the depositing device ([0041]; [0044]).
Regarding claim 12, Jacoby discloses that the lumen extends into at least one of the one or more capturing elements (Fig. 2B).
Regarding claim 13, Jacoby discloses that the lumen has a varying diameter ([0033]).
Regarding claim 14, Jacoby discloses that the extending member comprises a stop guide 216 configured to guide insertion of the depositing device within the lumen ([0031]).
Regarding claims 15-17, Jacoby discloses that the one or more capturing elements comprise at least one pocket, wherein the at least one pocket is on the distal 
Regarding claim 18, Jacoby discloses that the one or more capturing element comprise any one or more of one or more lateral ridges, one or more recesses, one or more longitudinal channels, one or more filaments, one or more holes configured to allow passage of sperm therethrough, one or more protrusions, and one or more bumps (Figs. 2B, 3).
Regarding claim 19, Jacoby discloses a method of aiding conception (Abstract; Figs. 1-8), comprising: providing a conception aid 100/200/800 comprising one or more capturing elements 210/212/220/224/326, collecting semen with the one or more capturing elements, wherein the one or more capturing elements is configured to contain the collected semen on the conception aid, and positioning the conception aid in a vaginal canal ([0027]; [0032]; [0040]; [0066]-[0068]).
Regarding claim 22, Jacoby discloses that positioning the conception aid occurs before collecting semen ([0066]).
Regarding claim 23, Jacoby discloses that positioning the conception aid comprises positioning the conception aid such that at least a portion of the one or more capturing elements is proximate a cervix ([0032]; [0068]).
Regarding claim 24, Jacoby discloses that positioning the conception aid causes a first portion of the conception aid to be proximate a posterior fornix and a second portion of the conception aid to be against a vaginal wall ([0032]; [0035]).

Regarding claim 26, Jacoby discloses that collecting semen comprises depositing semen to the conception aid with a depositing device ([0032]; [0044]; [0057]).
Regarding claim 27, Jacoby discloses that collecting semen comprises positioning the depositing device over the conception aid ([0032]; [0044]; [0057]).
Regarding claim 28, Jacoby discloses that collecting semen comprises inserting at least a portion of the depositing device with a lumen 214 of the conception aid ([0032]; [0044]; [0057]).
Regarding claim 29, Jacoby discloses that the conception aid comprises a platform 106/206/802/806 and an extending member 102/202/804 coupled to a distal portion of the platform and comprising the lumen (Figs. 1, 2, 8), wherein collecting semen comprises operating the depositing device to deposit semen through the lumen to the one or more capturing elements ([0032]; [0044]; [0057]).
Regarding claim 30, Jacoby discloses maintaining the conception aid in the vaginal canal for a period of time ([0068]).

Claims 1, 3, 4, and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 20 2019/100591 U1 (cited in the IDS filed 09 February 2021; hereinafter known as “Consilium”).
1 configured for placement in a vaginal canal (Fig. 2; [0035]), wherein the platform comprises at least one preformed curve along a longitudinal axis between a proximal portion and a distal portion of the platform (Fig. 1; [0029]-[0030]; [0037]), wherein the platform comprises one or more capturing elements 3 configured to collect semen ([0012]; [0032]), and wherein the at least one preformed curve is configured to remain against a vaginal wall when the conception aid is within the vaginal canal so as to prevent flowback of captured semen towards the distal portion of the platform (Fig. 2; [0017]; [0023]-[0024]; [0035]).
Regarding claim 3, Consilium discloses an extending member 2 coupled to the distal end of the platform ([0029]).
Regarding claim 4, Consilium discloses that the conception aid has a length such that when the platform is placed within the vaginal canal, the proximal portion of the platform is positioned proximate a cervical opening and at least a portion of the extending member is external to the vaginal canal (Fig. 2; [0014]; [0017]).
Regarding claim 19, Consilium discloses a method of aiding conception (Abstract; Figs. 1, 2), comprising: providing a conception aid 1/2 comprising one or more capturing elements 3, collecting semen with the one or more capturing elements, wherein the one or more capturing elements is configured to contain the collected semen on the conception aid, and positioning the conception aid in a vaginal canal ([0001]; [0011]; [0017]; [0023]-[0024]; [0035]).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  La Vean (U.S. Pub. No. 2019/0336167 A1), Wren (U.S. Pub. No. 2016/0374724 A1), Rosenberg (U.S. Pub. No. 2015/0313638 A1), Garcia (U.S. Pub. No. 2020/0054868 A1), and Stubbs (U.S. No. 2,855,932) teach similar conception aids comprising capturing elements for collecting semen and platforms with preformed curves for placement within a vaginal canal.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/THADDEUS B COX/Primary Examiner, Art Unit 3791